DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/14/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-11, 21-29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2005 036 863 in view of Ritter (US# 2017/0106848).
	DE ‘863 disclose an assembly including; a piston 14 having a piston cavity; a spindle 42a configured to be rotatable;  a screw assembly 46a/48a located at least partially within the piston cavity, the screw assembly comprising a screw shaft 46a screw-coupled with the spindle 42a and a nut 48a operably coupled with the screw shaft; a torsion spring 92a/92b configured to provide a preload torque 
	Regarding claim 2, note the torsion spring 92a being configured to delay relative rotation of a screw shaft 46a and the nut 48 of the ball screw assembly upon rotation of the spindle 42a in relation to the piston upon application of the brake. 
	Regarding claim 5, note thrust bearing (unlabeled, above reference #42 in figure 2) configured to transfer force from the spindle 42 to a caliper housing 12. 
	Regarding claim 6, note caliper housing 12 having a piston cylinder with the piston assembly 42/46/48 located at least partially therein; first and second brake pads 16 positioned in the caliper housing; a brake disk 18 located between the first and second brake pads (note page 1, lines 10-16 and page 6, lines 238-239 of the translation); and a motor 24. 

	Regarding claim 8, the motor is connected to the spindle through a gear box 28/32. 
 	Regarding claim 9, DE ‘863, as modified above, disclose a method of applying brakes comprising: actuating the brake system of claim 6 comprising rotating the spindle 42a in a first direction, whereby the screw shaft and the ball nut of the ball screw assembly begin linearly moving to move the piston toward the first brake pad (page 8, lines 309-319, page 10, lines 385-386 of translation), after the piston contacts the first brake pad (line 322), the lead screw stops turning and the ball screw assembly begins turning and to push the first brake pad against the brake disk to create a braking force (lines 326-331; 387-397).  
 	Regarding claim 10, rotating the spindle of the brake system of claim 6 in a second direction, whereby the ball screw assembly begins turning and releases force being applied to the first brake pad and moves the piston away from the first brake pad, and after the brake force being applied to the first brake pad is released, the ball screw assembly stops turning and the lead screw begins turning to retract the piston.  Lines 348-359; 398-406.
 	Regarding claim 11, DE ‘863, as applied to claim 1 above, disclose all the limitations of the instant claims with exception to the disclosure of the lead screw having less than two threads of engagement.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to determine the optimal thread engagement of the device of DE ‘863 through routine design and/or experimentation to provide the optimum combination of strength, friction and dimensional characteristics for a given application.  It is noted that lower thread engagements are desirable in consideration of friction losses and space efficiency.

	Regarding claim 22, the torsion spring 92a is disposed between the screw shaft 46a of the ball screw assembly and a cap (flange at 48a, figure 4) of the ball nut of the ball screw assembly.
	Regarding claim 23, one end 94a of the torsion spring is coupled with a cap 48a of the ball nut of the ball screw assembly and another end 96a of the torsion spring is coupled with the screw shaft 46a of the ball screw assembly.
	Regarding claim 24, the screw shaft 46a comprises a travel stop (90a or surface interacting with 90a) operably associated with the one or more stops (the other of 90a or the surface interacting with 90a) to limit the rotatable amount of the relative rotation of the screw shaft with respect to the ball nut.
Regarding claim 25, the one or more stops are included in the ball nut 48a or a cap 48a fixed to the ball nut of the ball screw assembly and the travel stop is included in the screw shaft 46a of the ball screw assembly.
	Regarding claim 26, an interior surface of the screw shaft of the ball screw assembly has a first surface facing and spaced apart from an exterior surface of the spindle and a second surface screwed-coupled with the spindle.  See annotated figure below.  Alternatively, note the interpretation provided for claims 27 and 29 below.
	Regarding claim 28, DE ‘863 discloses a piston 14 having a piston cavity; a spindle 42a configured to be rotatable; a screw assembly 46a/48a located at least partially within the piston cavity, the screw assembly comprising a screw shaft 46a screw-coupled with the spindle 42a and a nut 48a operably coupled with the screw shaft; a torsion spring 92a configured to resist relative rotation of the screw shaft with respect to the nut so that the screw shaft and the nut of the screw assembly are linearly movable in response to rotation of the spindle before the piston contacts a brake pad, and the screw 
	Regarding claims 27 and 29, DE ‘863 discloses a piston 14 having a piston cavity; a spindle 42a configured to be rotatable; and a screw assembly 46a/48a located at least partially within the piston cavity, the screw assembly comprising a screw shaft 46a screw-coupled with the spindle 42a and a nut 48a operably coupled with the screw shaft, wherein an interior surface of the screw shaft 46a of the screw assembly has a first surface facing, wherein clearance is provided between a screwed-coupled portion of the spindle 42a screwed-coupled with the screw shaft 46a, and a screwed-coupled portion of the screw shaft 46a screw-coupled with the spindle so that an axis of the spindle is angularly articulatable (rotatable relative to) in relation to an axis of the screw shaft, of the screw assembly.   Note a degree of clearance is required for the parts to rotate as disclosed.   DE ‘863 further discloses embodiments having a screw assembly element 48 with a first surface facing and spaced apart from an exterior surface of a spindle 46 and a second surface screwed-coupled with the spindle, an inner 

    PNG
    media_image1.png
    459
    1003
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    591
    1037
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    442
    914
    media_image3.png
    Greyscale


	Though not particularly clear in figure 4 (the relied upon embodiment), it is maintained that the darker line portion at the identified 1st surface represents two lines or surfaces spaced by close together such as shown in all the other embodiments.  Alternatively, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to provide a larger diameter spaced first surface, as taught in the other embodiments of DE ‘863, in the embodiment of figure 4 to minimize or fine tune the degree of friction imparted by the threads or reduce the cost of manufacture by reducing the extent of the thread forming operation.
	Regarding claim 31, note two stops 116c/118c configured to limit a rotatable amount of the relative rotation of the screw shaft of the ball screw assembly with respect to the ball nut of the ball screw assembly; and a travel stop 114c configured to be movable between the two stops and operably associated with the two stops to limit the rotatable amount of the relative rotation of the screw shaft with respect to the ball nut.  Figure 7.

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/14/2020 have been fully considered but they are not persuasive. 
Regarding DE ‘863 in view of Ritter, please note the modified rejection above.  It is noted that further definition of the directions or nature of articulation may help to overcome the rejection of record.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK